Name: Decision of the EEA Joint Committee No 1/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European construction;  European Union law;  means of agricultural production;  organisation of transport
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(01)Decision of the EEA Joint Committee No 1/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0028 - 0029DECISION OF THE EEA JOINT COMMITTEENo 1/1999of 29 January 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 77/97 of 12 November 1997(1);Whereas Commission Decision 96/627/EC of 17 October 1996 implementing Article 2 of Council Directive 77/331/EEC on the approximation of the laws of the Member States relating to the driver-perceived noise level of wheeled agricultural or forestry tractors(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 10 (Council Directive 77/311/EEC) of Chapter II of Annex II to the Agreement: "- 396 D 0627: Commission Decision 96/627/EC of 17 October 1996 (OJ L 282, 1.11.1996, p. 72)."Article 2The texts of Decision 96/627/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 134, 7.5.1998, p. 5.(2) OJ L 282, 1.11.1996, p. 72.